                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                         No. 19-3008-MJ-WJE

 WESLEY BRIAN KASTER,

                               Defendant.

               UNITED STATES’ MOTION FOR PRETRIAL DETENTION
             AND FOR A HEARING PURSUANT TO 18 U.S.C. §§ 3142(e) and (f)

       COMES NOW the United States of America, by and through Timothy A. Garrison, United

States Attorney for the Western District of Missouri, and by the undersigned Assistant United

States Attorney, and requests pretrial detention and a detention hearing pursuant to 18 U.S.C. §§

3142(e)(3)(A), (f)(1)(C), (f)(2)(A) and (B). At this hearing, the evidence will demonstrate that no

condition or combination of conditions of release will reasonably assure the defendant’s

appearance as required by the Court and the safety of other persons and the community.

       1.      Subsection 3142(f), Title 18, United States Code, provides that a hearing must be

held by the appropriate judicial officer to determine whether any condition or combination of

conditions will reasonably assure the defendant’s appearance and the safety of any other person in

the community if the attorney for the Government moves for such a hearing, and if the case is a

crime of violence, for which imprisonment for ten (10) years or more is prescribed.

       2.      The statute recognizes two additional situations which allow for a detention

hearing, and which can be raised either by the attorney for the Government or by a judicial officer.

These conditions are:




            Case 2:19-cr-04031-BCW Document 6 Filed 03/04/19 Page 1 of 3
               a.      When there is a serious risk that the defendant will flee; or

              b.       When there is a serious risk that the person will “obstruct or attempt to
       obstruct justice, or threaten, injure or intimidate, or attempt to threaten, injure or intimidate,
       a prospective witness or juror.”

       3.      One or more grounds for a pretrial detention hearing as set forth by the statute exist

in the above cause.

       4.      This case involves a crime of violence, as defined by Title 18, United States Code,

Section 3156(a)(4)(A), for which imprisonment for ten (10) years or more is prescribed.

       5.      On March 4, 2019, a criminal complaint was issued which charged the defendant

with maliciously damaging or destroying, or attempting to damage or destroy, by means of fire or

an explosive, any building, vehicle or other personal or real property, in whole or in part, owned

or possessed by any institution or organization receiving federal financial assistance, in violation

of Title 18, United States Code, Section 844(f)(1).

       6.      As a consequence of this charge, the Court, subject to rebuttal, shall presume that

no condition or combination of conditions will reasonably assure the appearance of the defendant

as required and the safety of the community. 18 U.S.C. § 3142(e)(3)(A).

       7.      Moreover, the nature and circumstances of the charged offense, the weight of the

evidence, the defendant’s history and characteristics, and the nature and seriousness of the danger

to any person or the community that would be posed by the defendant’s release, each clearly and

convincingly demonstrate that there are no conditions or combination of conditions set forth in 18

U.S.C. § 3142(c) that will reasonably assure the appearance of the defendant as required and the

safety of other persons and the community.

       8.      Consequently, the defendant presents a danger to the community and a flight risk.



                                                   2


            Case 2:19-cr-04031-BCW Document 6 Filed 03/04/19 Page 2 of 3
       WHEREFORE, based on the foregoing, the Government requests that the Court hold a

detention hearing in accordance with 18 U.S.C. § 3142(f), and following such hearing, enter an

order detaining the defendant pending trial or other disposition of this case.

                                              Respectfully submitted,

                                              Timothy A. Garrison
                                              United States Attorney

                                      By              /S/

                                              Michael S. Oliver
                                              Assistant United States Attorney
                                              Missouri Bar No. 41832




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on March 4,

2019, to the CM-ECF system of the United States District Court for the Western District of

Missouri for electronic delivery to all counsel of record.


                                                     /S/
                                              Michael S. Oliver
                                              Assistant United States Attorney




                                                 3


          Case 2:19-cr-04031-BCW Document 6 Filed 03/04/19 Page 3 of 3
